1    Kristin A. Zilberstein, Esq. (SBN: 200041)
     Jennifer R. Bergh, Esq. (SBN 305219)
2    Adam P. Thursby, Esq. (SBN 318465)
3    LAW OFFICES OF MICHELLE GHIDOTTI
     1920 Old Tustin Ave.
4    Santa Ana, CA 92705
     Ph: (949) 427-2010 ext. 1010
5    Fax: (949) 427-2732
6    kzilberstein@ghidottilaw.com

7    Attorney for Secured Creditor
     U.S. Bank Trust National Association, as Trustee of the IGSC Series II Trust, its successors
8    and/or assignees
9
10                           UNITED STATES BANKRUPTCY COURT

11                            SOUTHERN DISTRICT OF CALIFORNIA

12
13
     In Re:                                             )   CASE NO.: 18-04727-LT13
14                                                      )
     CHARISSE B. TONIDO                                 )   CHAPTER 13
15
                                                        )
16                                                      )   OBJECTION TO CHAPTER 13
              Debtor.                                   )   PLAN
17                                                      )
                                                        )   Date: November 7, 2018
18
                                                        )   Time: 3:00PM
19                                                      )   Dept: 3
                                                        )
20                                                      )   Judge: Laura S. Taylor
21                                                      )
                                                        )
22                                                      )
                                                        )
23                                                      )
24                                                      )
                                                        )
25                                                      )
                                                        )
26                                                      )
27
28




                                                    1                                     18-04727-LT13
                                                                                  Objection to Plan
1    TO ALL PARTIES IN INTEREST AND TO THEIR ATTORNEYS OF RECORD:
2       U.S. Bank Trust National Association, as Trustee of the IGSC Series II Trust, its
3    successors and/or assignees, (“Secured Creditor”) in the above-entitled Bankruptcy
4    proceeding, hereby submits the following Objections to Confirmation of the Chapter 13 Plan
5    proposed by (“Debtor”) Charisse B. Tonido.
6
            Secured Creditor is entitled to receive payments pursuant to a Promissory Note which
7    matures on 3/1/2020 and is secured by a Deed of Trust on the subject property commonly known
8    as 2700 Bressi Ranch Way, Carlsbad, CA 92009. As of 8/7/2018, the amount in default was
9    $285,008.84, as described in the Proof of Claimfiled on 9/10/2018.
10                                            ARGUMENT
11          Under 11 U.S.C. §1325, the provisions for plan confirmation in a Chapter 13 have been
12   set. Unless otherwise ordered, under 11 U.S.C. § 1326(a)(1), the Debtor shall commence making
13   the payments proposed by the Plan within 30 days after the Petition is filed. The Plan must
14   comply with all applicable provisions of 11 U.S.C. § 1325 to be confirmed. Based on the
15   foregoing, as more fully detailed below, the Plan cannot be confirmed as proposed.
16          A. IMPERMISSIBLY MODIFIES SECURED CREDITOR’S RIGHTS
17          Under 11 U.S.C. §1322(b)(2), a Plan that modifies the rights of a creditor whose claim
18   is secured only by a security interest in real property that is debtor’s principal residence is
19   impermissible. The proposed Plan does not set forth a reasonable schedule and time period for
20   the payment of the arrearages owed to Secured Creditor. The payoff period and monthly
21   repayment amount proposed by the Debtor exceed a reasonable arrangement in light of Debtor’s
22   past non-payment history. Debtor alleges in the Plan that the arrears owed to Secured Creditor
23   are in the amount of $225,000.00 while in fact the actual arrears owed are in the amount of
24   $285,008.84. To cure the pre-petition arrearages of $285,008.84 over the term of the Plan within
25   60 months, Secured Creditor must receive a minimum payment of $4,750.15 per month from the
26   Debtor through the Plan. Debtor’s Plan provides for payments to the Trustee in the amount of

27   $4,650.00 per month for 60 months. Debtor has not provided sufficient funds to cure the arrears

28   over the term of the Plan within 60 months. Therefore, the Plan is not feasible.




                                                     2                                     18-04727-LT13
                                                                                   Objection to Plan
1           B. THE PLAN IS NOT FEASIBLE – DEBTOR DOES NOT HAVE SUFFICIENT
2                INCOME
3           Pursuant to Schedules I and J, Debtor has net income of $4,654.65. Based on the
4    petition, Debtor does not have sufficient net income for the proposed plan muchless increase
5    the plan payments to cure the arrears owed to Secured Creditor. The net income is barely
6    sufficient to cure the arrears owed to Secured Creditor. While Debtor has sufficient net
7    income to increase the plan payment to cure the arrears owed to Secured Creditor, Debtor does
8    not have sufficient net income for the remainder of the plan terms. Thus, Debtor does not have
9
     sufficient net income for a Chapter 13 Plan, and the case should be dismissed under these
10
     circumstances.
11
                                              CONCLUSION
12
            Any Chapter 13 Plan proposed by the Debtor must provide for and eliminate the
13
     Objections specified above in order to be reasonable and to comply with applicable provisions
14
     of the Bankruptcy Code. Secured Creditor respectfully requests that confirmation of the Chapter
15
     13 Plan as proposed by the Debtor be denied.
16
            WHEREFORE, Secured Creditor prays as follows:
17
            1.        That confirmation of the Proposed Chapter 13 Plan be denied,
18
            2.        For attorneys’ fees and costs herein, and
19
            3.        For such other relief as this Court deems proper.
20
21
     Dated: October 5, 2018                         LAW OFFICES OF MICHELLE GHIDOTTI
22
23
                                                    /s/ Kristin A. Zilberstein
24                                                  Kristin A. Zilberstein, Esq.
                                                    Counsel for U.S. Bank Trust National
25                                                  Association, as Trustee of the IGSC Series II
26                                                  Trust, its successors and/or assignees

27
28




                                                      3                                    18-04727-LT13
                                                                                   Objection to Plan
